 430DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Bendix Corporation,Launch Support Division andInternationalUnion,UnitedAutomobile,AerospaceandAgricultural ImplementWorkers of America(UAW),' PetitionerandInternational Association ofMachinists and AerospaceWorkers, AFL-CIO, anditsMila LodgeNo. 690,2Petitioner.Cases 12-RC-3383and 12-UC-12,May 14, 1970DECISION, ORDER, AND DIRECTION OFELECTIONBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNUponseparate petitions duly filed under Section 9(c)of the National Labor Relations Act, as amended,consol-idated hearings were held before Hearing Officer MaryLee Meder.Thereafter,the Employer and InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,and its Mila Lodge No.690, filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelations Act, as amended,the NationalLaborRelations Board has delegated its powers in con-nection with these cases to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error.They are hereby affirmed.Upon the entire record in these cases, including thebriefs of the Employer and IAM,the Board finds:1.The Employer is engaged in commerce within themeaningof the Actand it will effectuate the purposesof the Act to assert jurisdiction herein.,,;:,,IP ill2.The labor organizations involved claim to representcertain employees of the Employer..,; %,-E—t ,3.TheEmployer,since 1964,has been engaged inproviding direct support for launching spacecraft at Ken-nedy Space Center at Merritt Island and Cape Kennedy,Florida. Such support includes the operation,mainte-nance, and management of launch complexes, test facili-ties,and ground support equipment.Additionally theEmployer requisitions and disburses propellants and gas-es, stores and disburses ordnance,and is responsiblefor operation of support shops and specialized laborator-ies. Its responsibilities encompass the operation of vari-ous ground systems which directly support the NationalAeronautics and Space Administration'sprogram forlaunching various missiles.The Employer'snonadministrative work force at thespace center consists of about 640 hourly rated produc-tion and maintenance workers and a complement ofabout 360 nonadministrative salaried employees various-ly classified as technicians and logistics employees. OnMarch 12, 1965, the IAM, petitioner in the instant Case12-UC-12, was certified,as the exclusive collective-bargaining representative of all hourly production andmaintenance workers employed under the Employer'sHereinafter also referredto as UAWzHereinafter also referredto as IAMcontract with NASA at Cape Kennedy.3 The nonadminis-trative salaried employees were not sought by the IAMin that proceeding and have been unrepresented histori-cally.On August 5, 1965, and by subsequent agreementofMarch 1, 1968, effective through March 1, 1971,the IAM and Employer have had collective-bargainingagreements covering the production and maintenanceunit specified in the Board's certification.In 1967, Teamsters Local Union No. 769, affiliatedwith the International Brotherhood of Teamsters, Chau-ffeurs,Warehousemen & Helpers of America filed apetition (Case 12-RC-2720) for a unit of Employer'ssalaried logistics employees; UAW filed a petition (Case12-RC-2734) seeking a unit of Employer's operatingsalaried employees in work areas 4 and 6 of the NASAfacility at Cape Kennedy, Florida, including techniciansand rescue specialists, but excluding certain otheremployees, and the IAM filed a unit clarification petition(Case 12-UC-5) in which it asserted that most if notall of the employees sought in the petitions of Teamstersand UAW were production and maintenance employeesfor whom IAM was certified and hence should be addedto the existing unit without an election. The cases wereconsolidated for hearing and decision and the Boardin its Decision, Order, and Direction of Election4 dis-missed the IAM's petition for unit clarification. TheBoard further stated in that decision that, as the salariedemployees sought encompassed all unrepresented nonad-ministrative employees of the Employer at this location,they constitute a residual unit which might be appropriatefor separate representation and found that a questionconcerning representation had been raised as 'to--them.3-A Globe type election was directed , which providedthat -if a majority of the employees' in the voting group'voted for the IAM they would be included in the existingproduction and maintenance unit currently, representedby, the IAM. No union was certified pursuant to, the,Board-conducted election.The instant proceeding involves the claims of IAMand UAW affecting the unrepresented nonexempt sala-ried employees involved in the earlier proceeding (168NLRB 371). There is no bargaining history for theemployees sought.Thus, in Case 12-RC-3383, UAW seeks to representseparately all unrepresented nonadministrative salariedemployees comprised of technicians, propellant sam-plers, and logistics employees. On the other hand, theIAM opposes an election, contending that certain classi-9The unit certified (Case l2-RC-2092, not printed in NLRB volumes)was as followsAllproduction andmaintenance employees of the Employeremployed at the John F Kennedy Space Center in the separateadministrative division responsible for Contract NAS-100-1600, butexcluding all other employees including office clerical employees,technical and professional employees, executiveand managementemployees, analysts, co-ordinators, planners, schedulers,statisti-cians, hason men, accountants, estimators, time-keepers, buyers,administrators, laboratory and test employees, guards and supervi-sors as defined in the Act168 NLRB 371In a supplemental decision the Board, Member Brown dissentingamended its decision and permitted the JAM to seek separate representa-tion of the residual unit (not printed in NLRB volumes)182 NLRB No. 61 THE BENDIX CORPORATION431fications sought by UAW constitute an accretion tothe existing production unit representedby it,and thatits subsisting contract covers these classifications andhence bars a present election with respect to themAccordingly,IAM in Case12-UC-12urges the Boardto clarify its certification expressly to include about80 employees classified as electrical instrumentation tech-nician,mechanical technician,and calibration technicianlocated in the technical operations branch and the propel-lant, life support,and ordance branch and to dismissthe RC petition of UAWThe IAM claims these classifications as an accretionto the production and maintenance unit despite theBoard's earlier dismissal of its UC petition seekingall unrepresented nonadministrative salaried employeesIn that case, the Board dismissed said petition, findingthat the salaried classifications, though in existence atthe time of IAM's certification for the production andmaintenance unit, were excluded from that election aswell as the ensuing collective-bargaining agreement nego-tiated between the Employer and the IAM In connectionwith its present UC petition, the IAM does not denythat the classifications sought to be accreted hereinwere covered by the earlier petition Instead, the IAMargues that organizational changes have occurred sincethe earlier proceeding which now makes it appropriateto add these classifications to the certified unit withoutneed for an electionThus the IAM contends that, as a result of a declinein employment and reorganization, some functions havebeen reassigned, that the positions have been substantial-ly reduced in skill requirements and are now interchange-able with classifications represented by it Also, changesin the Employer's organizational structure and modeof operation have merged previously separate divisionsThe Employer, however, states that since the closeof the hearing in July 1967, and before the UAW'sinstant petition was filed in August 1969, the Employermade two administrative changes noted below One dealtwith changes in job titles, not relevant to IAM's argu-ment, and the other with departmental reorganizationThe substance of the organizational change resultedin the abolishment of the "work area" concept withthe principal functioning division being on a departmentlevel composed of operating sections Accordingly, whatwas formerly known as work area 6 is now knownas the industrial operations department and reports onthe same level as departments which include hourlyrated employees Former work area 5 was abolishedwith the former mobile gases groups now operatingas mobile gas section under the propellant life supportand ordance department (formerly designated as workarea 7) and the special pneumatics group now operatingas pneumatics section under the CX-39 department (for-merly called work area 1) Other changes since 1967were limited to (1) the decrease in overall employment,(2) changes in work load resulting in reducing the amountof modification work done by salaried technicians andan increase of such work for hourly employees in thetechnical shop department, and (3) the reduction inskill requirements of technical jobs as a result of morerefined working proceduresIn our opinion, the changes in circumstances allegedby IAM insupport of its petition furnish insufficientbases for presently viewing the named salaried employ-ees as an accretion to the certified production and mainte-nance unit The changes, though perhaps strengtheningthe community of interest between the unrepresentedclassifications sought by the IAM and production andmaintenance workers, do not involve structural changesin job content to a degree sufficient to treat them differ-ently from other salaried classifications that historicallyhave been unrepresented In these circumstances, theinstant record furnishes no basis for distinguishing theearlier case, and we therefore find that it is inappropriateto add the salaried classifications to the IAM's uniton petition for clarification Accordingly, we shall dismissthat petition4As indicated, UAW seeks a unit of all technicians,propellant samplers, and logistics employees occupyingsalaried classifications at the Employer's Cape Kennedy,Merritt Island, and Titusville, Florida, operationsThisunit is identical to that found appropriate in the priorcase,6and the parties apparently agree that it isappropriate in scope The Employer however contendsthat, since about 20 gas analysis technicians and liquidanalysis technicians requested by UAW are "technical"employees, they should be excluded from the residualunitThe IAM takes no position as to these analysistechniciansThe salaried nonexempt gas and liquid analysis techni-cians, herein also called analysts, are in the chemicalanalysis section of the propellant systems componentlaboratory department of the support services branchWhile there are no hourly rated employees in the chemi-cal analysis section, there are about 26 propellant sam-plers and 3 support engineering technicians In the physi-cal testing section of the propellant systems departmentthere are 6 nondestruction technicians and 11 leak detec-tion techniciansAll the foregoing technicians are soughtinUAW's petition, and the Employer does not raiseany issue as to the appropriateness of their inclusionThe analysts' education ranges from high school diplomas to college degrees, and their work experience isin analytical laboratory work The gas analyzers utilizeinfrared spectrophotometers, gas chromatographs, mois-ture monitors, hydrocarbon analyzers, oxygen analyzers,and mass spectrophometers The liquid analysis technicians regularly employ gas chromatographs, automatictirimeters, atomic absorption units, analytical balances,viscosity flash point, poor point, and apparatus for deter-miningthe characteristics of liquidThe analysts workprincipally in the laboratory but have worked outsidethe laboratory in connection with the launching of SaturnV Both analysts groups report to a nonsupervisorylead chemist rather than to a regular foreman and arelocated in the same building with about 70 hourly ratedemployees of the precision cleaning section About 10percent of the analysts are cross-trained between gas'168 NLRB 371 432DECISIONS OF NATIONAI LABOR RELATIONS BOARDand liquid laboratory work The reports submitted areprepared by each of the groups and their chemistsinconjunctionwith the samplersThe analysts arerequired to some degree, to interpret data as well asmake readingsQuality assurance technicians monitorthework of analysts in the laboratory The analystsperform about 95 percent of their own maintenanceworkAnalysts have daily contact with propellant samplersand quality assurance technicians, share the same build-ing with hourly rated precision cleaners, and have thesame supervision as propellant samplersWhile analystsare administratively designated as in a different sectionfrom the physical testing section and precision cleaningsection,both of which are included in the residualunit, they share the same next higher level of supervisionwith them They have the same fringe benefits as othertechniciansNeither UAW nor IAM seeks to representanalysts separately The Board has heretofore includedthem in the unit with other nonadministrative salariedemployees, and employees have been transferred intoanalyst positions from other areas of the Employer'soperationsAccordingly, in view of the foregoing andon the record as a whole, we find, without passingupon the precise technical status of the dispute classifica-tions, that gas analysis technicians and liquid analysistechnicians share a community of interest with the residu-al unit of technicians,propellant samplers, and logisticsemployees sufficient to warrant their inclusion in theunit found appropriate herein'As the nonadministrative salaried technicians,propel-lant samplers,and logistics employees encompass allunrepresented nonadministrative salaried employees ofthe Employer at this location, we find they constitutea residual unit which may be appropriate for separaterepresentationAccordingly,we find thatthe following employeesconstitute an appropriate unit for the purposesof collec-tive bargaining within the meaning of Section 9(b) ofthe Act "All technicians, propellant samplers, and logisticsemployees occupying salaried classifications at theEmployers Cape Kennedy, Merritt Island andTitusville, Florida, operations, including gas analy-sis technicians and liquid analysis technician butexcludingallotheremployeesofficeclericalemployees professional employeesguards andsupervisors as defined in the ActORDERIt is hereby ordered that the petition in Case12-UC-12be, and it hereby is, dismissed[Direction of Election9 omitted from publicationThe Sheffield Corporation134 NLRB 1101As the IAM seeks to represent the residual unit separately inthe event of an election and since the Employer does not opposeIAM s participation in the election on that basis Chairman McCullochand Member Fanning have decided to dispense with the usual provisionsfor a self determination election which would require the IAM to represent the sought after salaried employees as part of its existing productionand maintenance unit if at allMember Brown dissents from themajority s failure to require a self determination election whereby residual employees could vote on whether or not they wish to be representedby IAMas part of the existing production and maintenance unitYIn order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory righttovoteallparties to the election should have access to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Underii ear Inc156 NLRB 1236N L R B v W) manGordonCompam 394 U S 759 Accordingly it is hereby directedthat an election eligibility list containing the names and addressesof all the eligible votersmust be filed by the Employer with theRegionalDirector for Region 12within 7 days of the date of thisDecisionOrderand Direction of ElectionThe Regional Directorshallmake the list available to all parties to the electionNo extensionof time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election wheneverproper objections are filed